Name: Commission Regulation (EC) No 1709/97 of 29 August 1997 concerning the stopping of fishing for blue whiting by vessels flying the flag of a Member State except Spain and Portugal
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 2. 9 . 97 L 240/ 1| EN I Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1709/97 of 29 August 1997 concerning the stopping of fishing for blue whiting by vessels flying the flag of a Member State except Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic ­ able to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 390/97 of 20 December 1996 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished (2), as last amended by Council Regulation (EC) No 711 /97 of 22 April 1997 (3), provides for blue whiting quotas for 1997; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission , catches of blue whiting in the waters of ICES divisions Vb (EC-zone), VI, VII by vessels flying the flag of a Member State except Spain and Portugal or regis ­ tered in a Member State except Spain and Portugal have reached the quota allocated to the Member States for 1997; Whereas catches of blue whiting in the waters of ICES divisions Vb (EC-zone), VI, VII by vessels flying the flag of Spain or Portugal or registered in Spain or Portugal have not reached the flat-rate quantity allocated to Spain or the quantity allocated to Portugal, HAS ADOPTED THIS REGULATION : Article 1 Catches of blue whiting in the waters of ICES divisions Vb (EC-zone), VI, VII by vessels flying the flag of a Member State except Spain and Portugal or registered in a Member State except Spain and Portugal are deemed to have exhausted the quota allocated to the Community except Spain and Portugal for 1997 . Fishing for blue whiting in the waters of ICES divisions Vb (EC-zone), VI, VII by vessels flying the flag of a Member State except Spain and Portugal or registered in a Member State except Spain and Portugal is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 August 1997 . For the Commission Ritt BJERREGAARD Member of the Commission (') OJ L 261 , 20. 10 . 1993, p . 1 . (2) OJ L 66, 6. 3 . 1997, p. 1 . ' OJ L 106, 24. 4. 1997, p . 1 .